Exhibit 10.7

 

FORM OF RESTRICTED STOCK UNIT AGREEMENT

 

UNDER THE MAC-GRAY CORPORATION

2009 STOCK OPTION AND INCENTIVE PLAN

 

Name of Grantee:

No. of Restricted Stock Units Granted:

Grant Date:

Final Acceptance Date:

 

Pursuant to the Mac-Gray Corporation 2009 Stock Option and Incentive Plan (the
“Plan”) as amended through the date hereof, Mac-Gray Corporation (the “Company”)
hereby grants a deferred stock award consisting of the number of Restricted
Stock Units listed above (an “Award”) to the Grantee named above.  Each
Restricted Stock Unit shall relate to one share of Common Stock, par value $0.01
per share (the “Stock”) of the Company specified above, subject to the
restrictions and conditions set forth herein and in the Plan.

 


1.                                       ACCEPTANCE OF AWARD.  THE GRANTEE SHALL
HAVE NO RIGHTS WITH RESPECT TO THIS AWARD UNLESS HE OR SHE SHALL HAVE ACCEPTED
THIS AWARD PRIOR TO THE CLOSE OF BUSINESS ON THE FINAL ACCEPTANCE DATE SPECIFIED
ABOVE BY SIGNING AND DELIVERING TO THE COMPANY A COPY OF THIS AWARD AGREEMENT. 
ANY CONSIDERATION DUE TO THE COMPANY ON THE ISSUANCE OF THE AWARD HAS BEEN
DEEMED TO BE SATISFIED BY PAST SERVICES RENDERED BY THE GRANTEE TO THE COMPANY.


 


2.                                       RESTRICTIONS ON TRANSFER OF AWARD.

 


(A)                                  THE AWARD MAY NOT BE SOLD, TRANSFERRED,
PLEDGED, ASSIGNED OR OTHERWISE ENCUMBERED OR DISPOSED OF BY THE GRANTEE UNTIL
THE RESTRICTED STOCK UNITS HAVE VESTED PURSUANT TO SECTION 3.


 


(B)                                 IF THE GRANTEE’S EMPLOYMENT WITH THE COMPANY
AND ITS SUBSIDIARIES IS VOLUNTARILY OR INVOLUNTARILY TERMINATED FOR ANY REASON
PRIOR TO THE SATISFACTION OF THE VESTING CONDITIONS SET FORTH IN SECTION 3
BELOW, ANY RESTRICTED STOCK UNITS THAT HAVE NOT VESTED AS OF SUCH DATE SHALL
AUTOMATICALLY AND WITHOUT NOTICE TERMINATE, BE FORFEITED AND BE AND BECOME NULL
AND VOID, AND NEITHER THE GRANTEE NOR ANY OF HIS OR HER SUCCESSORS, HEIRS,
ASSIGNS, OR PERSONAL REPRESENTATIVES WILL THEREAFTER HAVE ANY FURTHER RIGHTS OR
INTERESTS IN SUCH UNVESTED RESTRICTED STOCK UNITS.


 


3.                                       VESTING OF RESTRICTED STOCK UNITS.  THE
RESTRICTIONS AND CONDITIONS IN SECTION 2 OF THIS AGREEMENT SHALL LAPSE ON UP TO
                   OF THE RESTRICTED STOCK UNITS FOLLOWING EACH OF THE COMPANY’S
                   SUCCEEDING FISCAL YEARS COMMENCING WITH THE FISCAL YEAR IN
WHICH THIS AWARD WAS GRANTED (EACH, A “FISCAL YEAR”) ON THE DATE (THE “VESTING
DATE”) ON WHICH THE ADMINISTRATOR MAKES A DETERMINATION THAT THE COMPANY HAS
ACHIEVED THE PERFORMANCE MEASURE (AS DEFINED BELOW) TARGET AMOUNT ESTABLISHED BY
THE ADMINISTRATOR FOR SUCH FISCAL YEAR, PROVIDED THAT THE GRANTEE IS AN EMPLOYEE
OF THE COMPANY OR A SUBSIDIARY ON SUCH VESTING DATE.  THE ACTUAL NUMBER OF
RESTRICTED STOCK UNITS THAT WILL VEST ON A PARTICULAR VESTING DATE WILL DEPEND

 

--------------------------------------------------------------------------------


 


ON THE PERCENTAGE OF THE PERFORMANCE MEASURE TARGET AWARD THE COMPANY ACHIEVED
FOR THE PREVIOUS FISCAL YEAR BASED ON THE FOLLOWING PERCENTAGE THRESHOLDS:

 

If this % of the Performance Measure target amount
is achieved (without rounding):

 

Grantee will earn this % of                    of the
Restricted Stock Units on the Vesting Date:

 

 

 

Less than       %

 

%

 

 

 

%

 

%

 

 

 

%

 

%

 

 

 

%

 

%

 

 

 

%

 

%

 

 

 

%

 

%

 

 

 

%

 

%

 

 

 

%

 

%

 

 

 

%

 

%

 

 

 

%

 

%

 

 

 

%

 

%

 

 

 

%

 

%

 

For purposes of this Section 3, the “Performance Measure” shall mean,
                  .

 

If on any Vesting Date all or some of the Restricted Stock Units do not vest
because the conditions of this Section 3 are not satisfied, then such unvested
Restricted Stock Units shall automatically and without notice terminate, be
forfeited and be and become null and void, and neither the Grantee nor any of
his or her successors, heirs, assigns, or personal representatives will
thereafter have any further rights or interests in such forfeited Restricted
Stock Units.

 


4.                                       DIVIDEND EQUIVALENTS.

 


(A)                                  IF ON ANY DATE THE COMPANY SHALL PAY ANY
DIVIDEND ON SHARES OF STOCK OF THE COMPANY, THE NUMBER OF RESTRICTED STOCK UNITS
CREDITED TO THE GRANTEE SHALL, AS OF SUCH DATE, BE INCREASED BY AN AMOUNT
DETERMINED BY THE FOLLOWING FORMULA:


 

W = (X multiplied by Y) divided by Z, where:

 

W = the number of additional Restricted Stock Units to be credited to the
Grantee on such dividend payment date;

 

X = the aggregate number of Restricted Stock Units (whether vested or unvested)
credited to the Grantee as of the record date of the dividend;

 

Y = the cash dividend per share amount; and

 

2

--------------------------------------------------------------------------------


 

Z = the Fair Market Value per share of Stock (as determined under the Plan) on
the dividend payment date.

 


(B)                                 IN THE CASE OF A DIVIDEND PAID ON STOCK IN
THE FORM OF STOCK, INCLUDING WITHOUT LIMITATION A DISTRIBUTION OF STOCK BY
REASON OF A STOCK DIVIDEND, STOCK SPLIT OR OTHERWISE, THE NUMBER OF RESTRICTED
STOCK UNITS CREDITED TO THE GRANTEE SHALL BE INCREASED BY A NUMBER EQUAL TO THE
PRODUCT OF (I) THE AGGREGATE NUMBER OF RESTRICTED STOCK UNITS THAT HAVE BEEN
AWARDED TO THE GRANTEE THROUGH THE RELATED DIVIDEND RECORD DATE, AND (II) THE
NUMBER OF SHARES OF STOCK (INCLUDING ANY FRACTION THEREOF) PAYABLE AS DIVIDEND
ON ONE SHARE OF STOCK.  ANY ADDITIONAL RESTRICTED STOCK UNITS SHALL BE SUBJECT
TO THE VESTING AND RESTRICTIONS OF THIS AGREEMENT IN THE SAME MANNER AND FOR SO
LONG AS THE RESTRICTED STOCK UNITS GRANTED PURSUANT TO THIS AGREEMENT TO WHICH
THEY RELATE REMAIN SUBJECT TO SUCH VESTING AND RESTRICTIONS, AND SHALL BE
PROMPTLY FORFEITED TO THE COMPANY IF AND WHEN SUCH RESTRICTED STOCK UNITS ARE SO
FORFEITED.


 


5.                                       SETTLEMENT OF RESTRICTED STOCK UNITS.


 


(A)                                  AS SOON AS PRACTICABLE FOLLOWING EACH
VESTING DATE, THE COMPANY SHALL MAKE A CASH PAYMENT TO THE GRANTEE IN AN AMOUNT
EQUAL TO THE VALUE OF THE AGGREGATE NUMBER OF RESTRICTED STOCK UNITS CREDITED TO
THE GRANTEE THAT HAVE VESTED PURSUANT TO SECTION 3 OF THIS AGREEMENT ON SUCH
DATE, BASED ON THE CLOSING PRICE OF A SHARE OF STOCK ON SUCH DATE.


 


(B)                                 UPON A SALE EVENT, THE COMPANY SHALL MAKE A
CASH PAYMENT TO THE GRANTEE IN AN AMOUNT EQUAL IN VALUE TO THE AGGREGATE NUMBER
OF RESTRICTED STOCK UNITS CREDITED TO THE GRANTEE ON THE DATE OF THE SALE EVENT
BASED ON THE AMOUNT PAYABLE TO THE SHAREHOLDERS FOR A SHARE OF STOCK UPON THE
SALE EVENT.


 


6.                                       INCORPORATION OF PLAN.  NOTWITHSTANDING
ANYTHING HEREIN TO THE CONTRARY, THIS AGREEMENT SHALL BE SUBJECT TO AND GOVERNED
BY ALL THE TERMS AND CONDITIONS OF THE PLAN, INCLUDING THE POWERS OF THE
ADMINISTRATOR SET FORTH IN THE PLAN.  CAPITALIZED TERMS IN THIS AGREEMENT SHALL
HAVE THE MEANING SPECIFIED IN THE PLAN, UNLESS A DIFFERENT MEANING IS SPECIFIED
HEREIN.


 


7.                                       TAX WITHHOLDING.  THE GRANTEE SHALL,
NOT LATER THAN THE DATE AS OF WHICH THE RECEIPT OF THIS AWARD BECOMES A TAXABLE
EVENT FOR FEDERAL INCOME TAX PURPOSES, PAY TO THE COMPANY OR MAKE ARRANGEMENTS
SATISFACTORY TO THE ADMINISTRATOR FOR PAYMENT OF ANY FEDERAL, STATE, AND LOCAL
TAXES REQUIRED BY LAW TO BE WITHHELD ON ACCOUNT OF SUCH TAXABLE EVENT.


 


8.                                       NO OBLIGATION TO CONTINUE EMPLOYMENT. 
NEITHER THE COMPANY NOR ANY SUBSIDIARY IS OBLIGATED BY OR AS A RESULT OF THE
PLAN OR THIS AGREEMENT TO CONTINUE THE GRANTEE IN EMPLOYMENT AND NEITHER THE
PLAN NOR THIS AGREEMENT SHALL INTERFERE IN ANY WAY WITH THE RIGHT OF THE COMPANY
OR ANY SUBSIDIARY TO TERMINATE THE EMPLOYMENT OF THE GRANTEE AT ANY TIME.

 

3

--------------------------------------------------------------------------------


 


9.                                       NOTICES.  NOTICES HEREUNDER SHALL BE
MAILED OR DELIVERED TO THE COMPANY AT ITS PRINCIPAL PLACE OF BUSINESS AND SHALL
BE MAILED OR DELIVERED TO THE GRANTEE AT THE ADDRESS ON FILE WITH THE COMPANY
OR, IN EITHER CASE, AT SUCH OTHER ADDRESS AS ONE PARTY MAY SUBSEQUENTLY FURNISH
TO THE OTHER PARTY IN WRITING.

 

 

MAC-GRAY CORPORATION

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

The foregoing Agreement is hereby accepted and the terms and conditions thereof
hereby agreed to by the undersigned.

 

 

Dated:

 

 

 

 

Grantee’s Signature

 

 

 

 

 

Grantee’s name:

 

 

 

 

 

 

 

 

 

 

 

 

 

4

--------------------------------------------------------------------------------